Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rory P. Alegria on 02/24/2022.

The application has been amended as follows: 
Claim 41 has been amended to read:
--"A method for improving organ or tissue function or organ or tissue transplant longevity, comprising:
administering by inhaling carbon monoxide (CO)-containing gas a plurality of times to a patient in need of therapy, at a constant alveolar concentration for at least about 30 minutes;
wherein the CO administration comprises at least two concentration levels of CO gas comprising a high level of CO to quickly reach a target CO level and a maintenance level of CO to maintain the CO level for a period of time, 

wherein the high level of CO is administered for about 5 minutes to about 1 hour and the maintenance level of CO is administered for about 30 minutes to about 3 hours.”--

	Claim 60 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,342,821 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
The closest prior arts, Krebs and Choi, do not teach administering by inhaling CO to a patient in need thereof in a plurality of times including at least two concentration of at least two time periods as recited in the amended claim 41.  The references further do not teach the constant alveolar concentration for at least about 30 minutes.  As such, the 103(a) rejections of record have been withdrawn.


 

Claims 41-59 have been allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUSAN T TRAN/Primary Examiner, Art Unit 1615